Digitally signed by
                                                                            Reporter of
                                                                            Decisions
                                                                            Reason: I attest to
                              Illinois Official Reports                     the accuracy and
                                                                            integrity of this
                                                                            document
                                      Appellate Court                       Date: 2020.11.05
                                                                            10:47:13 -06'00'



                 Levy v. Gold Medal Products Co., 2020 IL App (1st) 192264



Appellate Court           KAREN M. LEVY, Plaintiff, v. GOLD MEDAL PRODUCTS CO.,
Caption                   Defendant (Gold Medal Products Co., Defendant and Third-Party
                          Plaintiff-Appellee; Ventura Foods, LLC, Third-Party Defendant-
                          Appellant).



District & No.            First District, Fifth Division
                          No. 1-19-2264



Filed                     April 24, 2020



Decision Under            Appeal from the Circuit Court of Cook County, No. 16-L-5430; the
Review                    Hon. Edward S. Harmening, Judge, presiding.



Judgment                  Affirmed in part and reversed in part.


Counsel on                Dennis J. Dobbels, Kathleen A. Hardee, and Jennifer J. Eng, of
Appeal                    Polsinelli PC, of Kansas City, Missouri, for appellant.

                          Jamey B. Hiller, Katherine P. Decker, and Phillip T. Barrett, of
                          Gordon Rees Scully Mansukhani, LLP, of Chicago, for appellee.
     Panel                      JUSTICE ROCHFORD delivered the judgment of the court, with
                                opinion.
                                Presiding Justice Hoffman and Justice Delort concurred in the
                                judgment and opinion.


                                                 OPINION

¶1        Plaintiff, Karen Levy, filed a fourth amended complaint in the circuit court of Cook County
      sounding in negligence and strict liability against defendant and third-party plaintiff, Gold
      Medal Products, Co. (Gold Medal). Gold Medal then filed an amended third-party complaint
      for contribution against various parties, including counts VII and VIII against third-party
      defendant Ventura Foods, LLC (Ventura). Count VII sought contribution under the Joint
      Tortfeasor Contribution Act (740 ILCS 100/0.01 et seq. (West 2016)), and count VIII sought
      contribution and/or indemnification under a contractual theory. Ventura filed a motion to
      dismiss counts VII and VIII for lack of personal jurisdiction, which the circuit court denied.
      Pursuant to Illinois Supreme Court Rule 306(a)(3) (eff. Oct. 1, 2019), Ventura appeals the
      circuit court’s order denying its motion to dismiss counts VII and VIII of Gold Medal’s
      amended third-party complaint for contribution for lack of personal jurisdiction. We affirm the
      denial of the motion to dismiss count VII, finding that the circuit court had specific personal
      jurisdiction over Ventura with respect to the claims against it under the Joint Tortfeasor
      Contribution Act. We reverse the denial of the motion to dismiss count VIII, finding that a
      forum selection clause mandates that the contractual allegations contained in count VIII be
      brought in Ohio. 1
¶2        On October 3, 2017, Ms. Levy, a resident of Illinois, filed a third amended complaint in
      the circuit court against Gold Medal, Ventura, and a number of other defendants, seeking
      recovery for lung injuries allegedly caused by prolonged exposure to Gold Medal products
      containing butter flavoring chemicals such as diacetyl and acetyl propionyl. Gold Medal, an
      Ohio company with its principal place of business in Cincinnati, sold the products containing
      the butter flavoring chemicals to plaintiff’s employer, Long Grove Popcorn Shoppe, Inc. (Long
      Grove), which has locations in Lake Zurich and in Elgin, Illinois. While working for Long
      Grove in the Lake Zurich and Elgin locations, plaintiff was exposed to the butter flavoring
      chemicals in the Gold Medal products and correspondingly developed respiratory system
      problems. Ventura was a limited liability company with a principal place of business in Brea,
      California, and was in the distribution chain of the diacetyl to which plaintiff was exposed.
¶3        Ventura filed a motion to dismiss plaintiff’s third amended complaint, asserting that it was
      not subject to personal jurisdiction in Illinois. Before the circuit court ruled on Ventura’s
      motion to dismiss, plaintiff dismissed Ventura from the action and filed a fourth amended
      complaint naming only Gold Medal as defendant.
¶4        On December 12, 2018, Gold Medal filed an amended third-party complaint in the circuit
      court for contribution against 14 third-party defendants, including Ventura. Ventura’s

          1
           In adherence with the requirements of Illinois Supreme Court Rule 352(a) (eff. July 1, 2018), this
      appeal has been resolved without oral argument upon the entry of a separate written order stating with
      specificity why no substantial question is presented.

                                                     -2-
       authorized agent accepted service of the third-party complaint in Springfield, Illinois. Counts
       VII and VIII were directed at Ventura. Count VII asserted that Ventura sold Gold Medal the
       products containing the butter flavoring chemicals diacetyl and acetyl propionyl, which Gold
       Medal then sold to Long Grove during plaintiff’s employment there, causing her lung injuries.
       Gold Medal asserted a claim for contribution against Ventura based upon the Joint Tortfeasor
       Contribution Act. Count VIII asserted that Ventura had contractually agreed to defend,
       indemnify, and hold harmless Gold Medal from any loss, liability, damages, costs, and/or
       expenses arising out of the products that Gold Medal purchased from Ventura. Ventura
       breached the contract by failing to defend, indemnify, and hold harmless Gold Medal for any
       loss, liability, damages, costs, and expenses arising out of plaintiff’s lawsuit based on her
       exposure to the diacetyl and acetyl propionyl contained in the products Ventura sold to Gold
       Medal. Gold Medal sought indemnification and/or contribution from Ventura based on their
       contract.
¶5          Ventura filed a motion to dismiss counts VII and VIII of the amended third-party complaint
       pursuant to section 2-301 of the Code of Civil Procedure (Code) (735 ILCS 5/2-301 (West
       2016)), asserting that it was not subject to personal jurisdiction in Illinois. Ventura attached to
       its motion the affidavit of Jon Post.
¶6          In his affidavit, Mr. Post attested that he was a vice president at Ventura, a Delaware limited
       liability company with its principal place of business in Brea, California. Ventura manufactures
       products by the name of Pop A Lot and NAKS Pop Oil Bars (collectively referred to as the
       popcorn products) for Gold Medal. Ventura did not manufacture the popcorn products in
       Illinois, nor did Ventura sell or deliver them to Gold Medal in Illinois; rather, Ventura sold
       and/or delivered those products to Gold Medal “at locations outside the state of Illinois.”
¶7          Mr. Post further attested that Ventura did not sell or deliver the popcorn products to Gold
       Medal “with any knowledge that the products would be delivered to the state of Illinois or with
       any intent that the products be delivered to the state of Illinois. Ventura *** did not control
       where or to whom Gold Medal might sell” the popcorn products.
¶8          Gold Medal filed a response to Ventura’s motion to dismiss counts VII and VIII of its
       amended third-party complaint for contribution, arguing that Ventura’s claim that it sold its
       popcorn products to Gold Medal without any knowledge or intent that those products would
       be delivered to Illinois is not credible. Gold Medal attached screenshots of Gold Medal’s
       website listing 15 locations, including Chicago and central Illinois, and screenshots of
       Ventura’s website, which shows that one of Ventura’s manufacturing plants is located in
       Thornton, Illinois.
¶9          Gold Medal also attached the affidavit of Larry Christopher Burns, the food products
       division manager for Gold Medal. Mr. Burns attested that Gold Medal has its headquarters in
       Cincinnati, and that it has 15 additional “physical location branches in 11 states.” Two Gold
       Medal branch locations are in Illinois. Long Grove purchased the Gold Medal products from
       one of the Illinois branch locations.
¶ 10        Mr. Burns further attested that suppliers to Gold Medal, such as Ventura, are familiar with
       Gold Medal’s business, including its products, distribution channels, and end users. The fact
       that Gold Medal had two physical branch locations in Illinois “was information readily
       available to Gold Medal’s suppliers in digital and written materials, as well as, freely available
       in the public domain.”


                                                    -3-
¶ 11        Mr. Burns subsequently filed a supplemental declaration stating that, for at least the past
       decade, Gold Medal’s website and product catalogs have listed its branch locations, which
       includes the two branches in Illinois.
¶ 12        On March 20, 2019, the circuit court granted Gold Medal leave to conduct discovery
       limited to the issue of the court’s personal jurisdiction over Ventura. The parties completed the
       following discovery: (1) Ventura’s responses to Gold Medal’s request for admissions, (2) the
       deposition of Mr. Post, (3) the deposition of Arlene Ardoin, a Ventura employee, (4) the
       deposition of Christina Carlton, a Ventura employee, and (5) the deposition of Glenda Barrett,
       a former Ventura employee.
¶ 13        In its responses to Gold Medal’s requests to admit, Ventura admitted that it has a
       manufacturing facility in Thornton, Illinois. Ventura also admitted that its website advertises
       that it is “best suited to meet customers’ ever-evolving needs for custom food solutions at their
       many locations,” that its “network of distribution centers ensures timely delivery of products
       to customer locations in North America and around the world,” and that “[t]o serve [its]
       customers across the U.S. and Canada, and in more than 60 countries, Ventura Foods operates
       15 manufacturing plants, three culinary centers and numerous distribution facilities.” Ventura
       admitted that it was aware that between 2004 and 2016, some of its customers, including Gold
       Medal, resold or distributed some of its products. Ventura denied that Ms. Ardoin and/or Ms.
       Carlton knew that between 2004 and 2016 Gold Medal had branch locations in Bensenville,
       Illinois, and in Galesburg, Illinois. Ventura denied that it knew that Gold Medal sold products
       in Illinois between 2004 and 2016.
¶ 14        Mr. Post testified that he is the vice president of national distributors for Ventura, meaning
       that he helps provide Ventura products to the top 10 national distributors in the food service
       industry. Gold Medal was not one of those top 10 national distributors. Mr. Post was aware
       that Gold Medal provides concession-related products to the theater industry, and that it has
       several locations across the country, but he never had any communication with anyone at Gold
       Medal and never traveled to any Gold Medal locations. Mr. Post had no knowledge of how
       Gold Medal distributes and sells its products.
¶ 15        Mr. Post testified that Ventura manufactures its popcorn products in Louisiana, puts the
       Gold Medal labeling on those products, and sells them to Gold Medal “in areas outside of
       Illinois.” Ventura’s manufacturing plant in Thornton, Illinois, does not manufacture popcorn
       products, but instead makes “dressing products and also dips.”
¶ 16        Ms. Barrett testified that she was the sales coordinator for Ventura for 29 years, meaning
       that she was the primary contact for customers in the concession industry who placed orders
       for the delivery of Ventura products. Ventura would only deliver to customers who ordered at
       least 6000 pounds of its products at a time. Ms. Barrett’s job did not require her to know
       anything about her customers’ organizational structure, nor did she need to know her
       customers’ geographical reach or to whom they were selling their products.
¶ 17        Gold Medal had been a customer of Ventura since at least the mid-nineties; Ms. Barrett
       was “the contact person at Ventura for Gold Medal products.” Ventura sold Gold Medal 40,000
       pounds of popcorn products at a time.
¶ 18        The popcorn products were manufactured in Louisiana and Alabama and delivered to Gold
       Medal in Cincinnati. Ms. Barrett did not know anything about Gold Medal’s customer base or
       distribution network, and she did not know what Gold Medal did with the popcorn products
       once they were delivered to it in Cincinnati. Other than Cincinnati, Ms. Barrett only knew of

                                                    -4-
       four other Gold Medal branch retail locations—in Florida, Tennessee, Louisiana, and North
       Carolina—because she received orders from those branches. Ms. Barrett did not know whether
       Gold Medal sold any products in Illinois.
¶ 19        Ms. Barrett testified that as sales coordinator, she had reviewed Gold Medal’s website as
       well as its products catalog.
¶ 20        Ms. Carlton testified that she has worked at Ventura since 2014, selling concession oils,
       and that Ventura has 99% of the market. Ms. Carlton has been Gold Medal’s primary contact
       at Ventura since Ms. Barrett’s retirement in February 2014. Ventura manufactures a concession
       oil called Pop-n-Lite (which Ventura relabels as Pop A Lot for sale by Gold Medal) and NAKS
       Pop Oil Bars in Louisiana. It sells them to Gold Medal somewhere between 5 to 10 times per
       year. The Pop-n-Lite is distributed to every contiguous state in the United States, including
       Illinois. Ms. Carlton knows that Gold Medal sells concessions to movie theaters and that Gold
       Medal distributes its products nationally, but she does not know whether Gold Medal
       specifically sells products in Illinois.
¶ 21        Ms. Carlton was aware that Ventura has a customer in Illinois, other than Gold Medal, who
       purchases products from Ventura six times per year.
¶ 22        Ms. Ardoin testified that she is the sales support coordinator in Ventura’s concession
       department, meaning she enters the orders into the computer system detailing what the
       customer has ordered and where the order is being delivered. Gold Medal buys coconut oil
       products from Ventura, including Pop-n-Lite, which is manufactured in Louisiana and shipped
       to all 50 states. Gold Medal also buys NAKS Pop Oil Bars, which Ventura manufactures in
       Alabama. Ms. Ardoin knows that Gold Medal is involved in concession and popcorn sales and
       that it has a distribution network throughout the United States, but she does not know whether
       Gold Medal specifically sells products in Illinois. Ventura never limited the states to which
       Gold Medal could sell the products that it bought from Ventura.
¶ 23        Ms. Ardoin testified that Ventura has a manufacturing facility in Illinois and that it sells
       “oil products” to customers in Illinois.
¶ 24        On October 8, 2019, the circuit court denied Ventura’s motion to dismiss counts VII and
       VIII of Gold Medal’s amended third-party complaint for lack of jurisdiction. On November 6,
       2019, Ventura filed a petition for leave to appeal the October 8 order denying its motion to
       dismiss pursuant to Rule 306(a)(3). On December 4, 2019, the appellate court granted
       Ventura’s petition for leave to appeal.
¶ 25        First, we address the circuit court’s order denying Ventura’s motion to dismiss count VII
       of Gold Medal’s amended third-party complaint, which asserted a clam for contribution against
       Ventura under the Joint Tortfeasor Contribution Act, for lack of specific personal jurisdiction.
¶ 26        Gold Medal bears the burden to establish a prima facie case to exercise personal
       jurisdiction over the nonresident, third-party defendant Ventura. Russell v. SNFA, 2013 IL
       113909, ¶ 28. Where, as here, the circuit court determines the issue of personal jurisdiction on
       the pleadings and materials produced during discovery without conducting an evidentiary
       hearing, our review is de novo. Id. Any conflicts in the pleadings and affidavits must be
       resolved in Gold Medal’s favor for purposes of determining whether jurisdiction has been
       established. Id.; Campbell v. Acme Insulations, Inc., 2018 IL App (1st) 173051, ¶ 10. We may
       consider any affidavits and discovery depositions submitted by the parties; unrebutted
       allegations are taken as true. Campbell, 2018 IL App (1st) 173051, ¶ 10.


                                                   -5-
¶ 27       Section 2-209 of the Code (735 ILCS 5/2-209 (West 2016)), commonly known as the long-
       arm statute, governs the exercise of personal jurisdiction by an Illinois court over a nonresident.
       Gold Medal contends that subsection (c) of the long arm statute supports a finding of personal
       jurisdiction over Ventura here. Subsection (c) states that a court may exercise jurisdiction on
       any “basis now or hereafter permitted by the Illinois Constitution and the Constitution of the
       United States.” Id. § 2-209(c). To determine whether jurisdiction is appropriate under
       subsection (c), we consider the constitutional limits placed on a state’s authority to exercise
       jurisdiction over the nonresident. Aspen American Insurance Co. v. Interstate Warehousing,
       Inc., 2017 IL 121281, ¶ 13. Ventura does not argue that the Illinois Constitution imposes any
       greater restraints on the exercise of jurisdiction than the United States Constitution, and
       therefore we consider only federal constitutional principles. Id.
¶ 28       The United States Supreme Court has held that the federal due process clause permits a
       state court to exercise personal jurisdiction over a nonresident defendant only when he has
       “certain minimum contacts with [the forum state] such that the maintenance of the suit does
       not offend ‘traditional notions of fair play and substantial justice.’ ” International Shoe Co. v.
       Washington, 326 U.S. 310, 316 (1945) (quoting Milliken v. Meyer, 311 U.S. 457, 463 (1940)).
       The action must also arise out of or be related to the nonresident defendant’s contacts with the
       forum state, and it must be reasonable to require defendant to litigate there. Kowal v.
       Westchester Wheels, Inc., 2017 IL App (1st) 152293, ¶ 17.
¶ 29       In determining whether the minimum contacts test has been satisfied, we consider the
       category of personal jurisdiction being sought—either general or specific. General jurisdiction
       for a corporate defendant exists when the minimum contacts requirement has been satisfied by
       the nonresident defendant’s continuous and substantial business activity within the forum.
       Russell, 2013 IL 113909, ¶ 36 (citing Goodyear Dunlop Tires Operations, S.A. v. Brown, 564
       U.S. 915, 923-24 (2011)). Specific jurisdiction requires a showing that the nonresident
       defendant has “purposefully directed its activities at the forum state and the cause of action
       arose out of or relates to the defendant’s contacts with the forum state.” Id. ¶ 40 (citing Burger
       King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985)). Gold Medal here argues only that the
       circuit court has specific jurisdiction over Ventura; no argument is made regarding general
       jurisdiction. Therefore, we need not address that issue. We proceed to consider whether the
       circuit court has specific jurisdiction over Ventura with respect to count VII of Gold Medal’s
       amended third-party complaint for contribution.
¶ 30       One way to satisfy the minimum contacts requirement for specific jurisdiction is under the
       stream of commerce theory, which the United States Supreme Court first articulated in World-
       Wide Volkswagen Corp. v. Woodson, 444 U.S. 286 (1980). In World-Wide Volkswagen, the
       Supreme Court held that a forum state may exercise personal jurisdiction over a nonresident
       defendant that “delivers its products into the stream of commerce with the expectation that
       they will be purchased by consumers in the forum State.” Id. at 297-98. The Supreme Court
       explained that it is not unreasonable to subject a nonresident defendant to suit in the forum
       state, if the sale of the nonresident defendant’s product is not simply an isolated transaction
       but arises from the efforts of the nonresident defendant to serve that state. Id. at 297.
¶ 31       Applying those principles to the facts in World-Wide Volkswagen, the Supreme Court held
       that an Oklahoma state court could not exercise personal jurisdiction over defendants, a
       nonresident automobile retailer and its wholesale distributor in a products liability action,
       where defendants’ only connection with Oklahoma was that a buyer in New York had

                                                    -6-
       purchased one of their automobiles and drove it to Oklahoma, where the accident occurred. Id.
       at 297-98. The nonresident defendants’ market was limited to New York, New Jersey, and
       Connecticut, and the record contained no evidence that any automobiles were sold to retail
       customers outside that tristate area, let alone Oklahoma. Id. at 298. The Supreme Court noted
       that even if it was foreseeable that an automobile sold by defendants would be driven to
       Oklahoma, “the mere ‘unilateral activity of those who claim some relationship with a
       nonresident defendant cannot satisfy the requirement of contact with the forum State.’ ” Id.
       (quoting Hanson v. Denckla, 357 U.S. 235, 253 (1958)).
¶ 32       Seven years after deciding World-Wide Volkswagen, the Supreme Court addressed the
       stream of commerce theory again in Asahi Metal Industry Co. v. Superior Court of California,
       480 U.S. 102 (1987) (plurality opinion). In Asahi, Gary Zurcher was severely injured, and his
       wife was killed, when he lost control of his motorcycle and collided with a tractor on a highway
       in California. Id. at 105. Mr. Zurcher filed a product liability action in California against Cheng
       Shin Rubber Industrial Co., Ltd. (Cheng Shin), the Taiwanese manufacturer of the
       motorcycle’s tire tubes, alleging that the tube was defective and caused his accident. Id. at 106.
       Cheng Shin filed a cross-complaint seeking indemnification from Asahi Metal Industry Co.,
       Ltd. (Asahi), the Japanese manufacturer of the tube’s valve assembly. Id. Mr. Zurcher’s claims
       were eventually settled and dismissed, leaving only the indemnity action between Chen Shin
       and Asahi before the California court. Id.
¶ 33       Asahi moved to quash Cheng Shin’s service of summons, arguing that California could not
       exercise jurisdiction over it consistent with the due process clause of the fourteenth
       amendment. Id. The California state court denied Asahi’s motion to quash. Id. at 107. The
       cause was eventually appealed to the United States Supreme Court, which unanimously held
       that California could not exercise personal jurisdiction over Asahi because to do so would be
       unfair. Id. at 113. However, the Supreme Court was split on the separate issue of whether
       sufficient minimum contacts had been established and issued three separate opinions.
¶ 34       Justice O’Connor, joined by Chief Justice Rehnquist and Justices Powell and Scalia,
       advanced the narrow stream of commerce theory, concluding that the placement of a product
       into the stream of commerce, without more, is not an act by defendant purposefully directed
       toward the forum state sufficient to satisfy the minimum contacts test. Id. at 112 (opinion of
       O’Connor, J., joined by Rehnquist, C.J., and Powell and Scalia, JJ.). Minimum contacts with
       the forum state requires additional conduct by the nonresident defendant, such as “designing
       the product for the market in the forum State, advertising in the forum State, establishing
       channels for providing regular advice to customers in the forum State, or marketing the product
       through a distributor who has agreed to serve as the sales agent in the forum State.” Id. Justice
       O’Connor found that minimum contacts were lacking where Asahi did not do business in
       California; did not have any office, agents, employees, or property in California; did not
       advertise in California, did not design its product in anticipation of sales in California; and did
       not create, control, or employ the distribution system that brought its valves to California. Id.
¶ 35       Justice Brennan, joined by Justices White, Marshall, and Blackmun, adopted the broad
       stream of commerce theory. Under this theory, the forum state can assert personal jurisdiction
       over the nonresident defendant if he is involved in “the regular and anticipated flow of products
       from manufacture to distribution to retail sale” and is “aware that the final product is being
       marketed in the forum State.” Id. at 117 (Brennan, J., concurring in part and concurring in the
       judgment, joined by White, Marshall, and Blackmun, JJ.). Justice Brennan argued that the

                                                    -7-
       stream of commerce theory did not require the “additional conduct” proposed by Justice
       O’Connor. Id. Justice Brennan found that minimum contacts with California existed because
       Asahi was aware of the distribution system’s operation that carried its valve assemblies into
       California and knew that it would benefit economically from the sale in California of products
       incorporating its components. Id. at 121. Justice Brennan concluded, though, that this was the
       rare case in which even though Asahi had minimum contacts with California, personal
       jurisdiction would not comport with fair play and substantial justice. Id. at 116.
¶ 36        Justice Stevens, joined by Justices White and Blackmun, argued that the Supreme Court
       should not even address the minimum contacts issue because the Court had unanimously
       agreed that it would be unreasonable and unfair for the California court to exercise jurisdiction
       over Asahi. Id. at 121 (Stevens, J., concurring in part and concurring in the judgment, joined
       by White and Blackmun, JJ.).
¶ 37        Following Asahi, the Illinois Supreme Court addressed the stream of commerce theory in
       Wiles v. Morita Iron Works Co., 125 Ill. 2d 144 (1988). Floyd Wiles was injured while cleaning
       a machine at his employer’s plant in Illinois. Id. at 147. His employer, Astro Packaging
       Company (Astro), had bought the machine in Japan from Morita Iron Works (Morita) and
       shipped it to the Illinois plant. Id. Mr. Wiles brought a suit grounded in strict liability and
       negligence against Morita in the circuit court. Id. at 146. Morita filed a motion to dismiss,
       challenging the in personam jurisdiction of the circuit court. Id. The circuit court quashed the
       service of process on Morita and dismissed it from this action. Id. The appellate court reversed
       the circuit court’s order, and the supreme court granted Morita’s petition for leave to appeal.
       Id.
¶ 38        The Illinois Supreme Court recognized the two competing versions of the stream of
       commerce theory presented in Asahi—the narrow theory advanced by Justice O’Connor and
       the broad theory advanced by Justice Brennan (id. at 156-57)—but declined to decide which
       theory was correct. Id. at 159-60. The Illinois Supreme Court did hold that, under either theory,
       “it is clear that purposeful availment of the forum’s market requires, at a minimum, that the
       alien defendant is ‘aware that the final product is being marketed in the forum State.’ ”
       (Emphases in original.) Id. at 160. In applying this standard, the Illinois Supreme Court found
       that Morita did not have the requisite minimum contacts with Illinois, as there was no evidence
       that Morita was aware during contract negotiations, or at the time of delivery of the machine
       to Astro in Japan, that Astro intended to transport the machine to Illinois or that Astro even
       had a plant in Illinois. Id. Because Astro’s unilateral act of transporting the machine from Japan
       to Illinois did not satisfy the minimum contacts standard, the Illinois Supreme Court found that
       Mr. Wiles’s action against Morita should be dismissed for lack of personal jurisdiction. Id.
¶ 39        Subsequent to Wiles, the United States Supreme Court revisited the stream of commerce
       theory in J. McIntyre Machinery, Ltd. v. Nicastro, 564 U.S. 873 (2011) (plurality opinion). In
       J. McIntyre, Robert Nicastro seriously injured his hand while using a metal-shearing machine
       manufactured by J. McIntyre Machinery, Ltd. (J. McIntyre). Id. at 878. The accident occurred
       in New Jersey, but the machine was manufactured in England, where J. McIntyre is
       incorporated and operates. Id. Mr. Nicastro brought suit against J. McIntyre in New Jersey,
       and the Supreme Court of New Jersey ultimately held that J. McIntyre was subject to the
       jurisdiction of the New Jersey trial court. Id. at 877.
¶ 40        On appeal to the United States Supreme Court, six justices found that the New Jersey trial
       court could not exercise specific personal jurisdiction over the British defendant, J. McIntyre,

                                                   -8-
       and reversed the Supreme Court of New Jersey. Id. at 887 (Breyer, J., concurring in the
       judgment, joined by Alito, J.). However, the six justices did not agree on the application of the
       stream of commerce theory.
¶ 41       In a plurality opinion joined by Chief Justice Roberts, Justice Scalia, and Justice Thomas,
       Justice Kennedy endorsed the narrow stream of commerce theory articulated by Justice
       O’Connor in Asahi. Id. at 885 (plurality opinion). Justice Kennedy stated that the principal
       inquiry in all specific jurisdiction cases is whether the nonresident defendant’s “activities
       manifest an intention to submit to the power of a sovereign. In other words, the defendant must
       ‘purposefully avai[l] itself of the privilege of conducting activities within the forum State, thus
       invoking the benefits and protections of its laws.’ ” Id. at 882 (quoting Hanson, 357 Ill. at 253).
       “The defendant’s transmission of goods permits the exercise of jurisdiction only where the
       defendant can be said to have targeted the forum; as a general rule, it is not enough that the
       defendant might have predicted that its goods will reach the forum State.” Id. Justice Kennedy
       found that J. McIntyre did not engage in conduct purposefully directed at New Jersey, based
       on the following facts: J. McIntyre did not market its products in New Jersey but instead used
       an independent Ohio-based distributor to sell its products in the United States, J. McIntyre had
       no office or employees in New Jersey and did not pay taxes or own property there, and J.
       McIntyre did not have a single contact with New Jersey except for the single machine ending
       up in the state. Id. at 886.
¶ 42       In a concurring opinion, Justice Breyer, joined by Justice Alito, agreed with the Kennedy
       plurality’s decision that the New Jersey court did not have jurisdiction over J. McIntyre, but
       for different reasons. Id. at 893 (Breyer, J., concurring in the judgment, joined by Alito, J.).
       Justices Breyer and Alito agreed with the judgment because in World-Wide Volkswagen, the
       Supreme Court had held that “a single sale to a customer who takes an accident-causing
       product to a different State (where the accident takes place) is not a sufficient basis for asserting
       jurisdiction.” Id. at 888. Justices Breyer and Alito also noted that the Court’s separate opinions
       in Asahi “strongly suggested that a single sale of a product in a State does not constitute an
       adequate basis for asserting jurisdiction over an out-of-state defendant, even if that defendant
       places his goods in the stream of commerce, fully aware (and hoping) that such a sale will take
       place.” Id. at 888-89. According to Justices Breyer and Alito, the outcome of the case should
       have been decided on these precedents, meaning that there was no need for the Kennedy
       plurality opinion to make “broad pronouncements that refashion basic jurisdictional rules.” Id.
       at 890.
¶ 43       In dissent, Justice Ginsburg, joined by Justices Sotomayor and Kagan, argued that the New
       Jersey court had jurisdiction over J. McIntyre because it had targeted the entire United States
       market. Id. at 898 (Ginsburg, J., dissenting, joined by Sotomayor and Kagan, JJ.). J. McIntyre
       had arranged with an American-based distributor to market its products throughout the United
       States and regularly attended trade shows to reach customers nationwide. Id. at 896.
¶ 44        Following the decision in J. McIntyre, the Illinois Supreme Court revisited the stream of
       commerce theory in Russell, 2013 IL 113909. Michael Russell flew helicopters for an Illinois
       air ambulance service. Id. ¶ 4. He died after his helicopter crashed in Illinois. Id. Mr. Russell’s
       estate brought suit in the circuit court against SNFA, a French company that manufactured a
       custom tail rotor bearing for the helicopter involved in the crash. Id. ¶ 1. The circuit court
       granted SNFA’s motion to dismiss for lack of jurisdiction, and the appellate court reversed. Id.


                                                     -9-
       ¶¶ 21-22. The Illinois Supreme Court (the Russell court) granted SNFA’s petition for leave to
       appeal. Id. ¶ 24.
¶ 45        The Russell court examined the relevant United States Supreme Court cases addressing the
       minimum contacts test and deciphered three points from the most recent such case, J. McIntyre.
       First, the Russell court noted that the Supreme Court had “unanimously endorsed the continued
       validity of the stream of commerce theory from World-Wide Volkswagen to establish specific
       personal jurisdiction, although the proper application of that theory is not settled.” Id. ¶ 67.
¶ 46        Second, the Russell court noted that, according to a clear majority of the Supreme Court,
       “specific jurisdiction should not be exercised based on a single sale in a forum, even when a
       manufacturer or producer ‘knows or reasonably should know that its products are distributed
       through a nationwide distribution system that might lead to those products being sold in any of
       the fifty states.’ ” (Emphases in original.) Id. ¶ 68 (quoting J. McIntyre, 564 U.S. at 891
       (Breyer, J., concurring in the judgment, joined by Alito, J.)). The Russell court noted that this
       outcome is consistent with the conclusion in Wiles that the competing opinions in Asahi
       required, at a minimum, that the nonresident defendant be “ ‘ “aware that the final product is
       being marketed in the forum State.” ’ ” (Emphasis in original.) Id. (quoting Wiles, 125 Ill. 2d
       at 160, quoting Asahi, 480 U.S. at 117 (Brennan, J., concurring in part and concurring in the
       judgment, joined by White, Marshall, and Blackmun, JJ.)).
¶ 47        Third, the Russell court noted that a minority of the Supreme Court believes that a broader
       stream of commerce theory “should be applied to adapt to modern globalized commerce and
       is warranted under International Shoe’s focus on ‘notions of fair play and substantial justice.’ ”
       Id. ¶ 69 (quoting J. McIntyre, 564 U.S. at 910 (Ginsburg, J., dissenting, joined by Sotomayor
       and Kagan, JJ.)). The Russell court stated that as in Wiles, it would not adopt either the broad
       or narrow version of the stream of commerce theory without more definitive guidance from a
       majority of the Supreme Court. Id. ¶ 71.
¶ 48        Applying these standards to the facts of the case before it, the Russell court found that
       under either version of the stream of commerce theory, SNFA, the French manufacturer of the
       tail rotor bearings that allegedly caused Mr. Russell’s helicopter crash, had the requisite
       minimum contacts with Illinois sufficient for the circuit court to exercise specific personal
       jurisdiction over it. SNFA manufactured tail rotor bearings for Agusta S.p.A. (Agusta), an
       Italian manufacturer of helicopters. Id. ¶ 73. Agusta incorporated SNFA’s tail rotor bearings
       into its helicopters and used an American subsidiary, AAC, to sell its helicopters
       internationally, including in the United States. Id. One of those helicopters was being flown by
       Mr. Russell in Illinois at the time of his crash. Id. ¶ 6. The Russell court found that SNFA had
       sufficient minimum contacts with Illinois under the broad stream of commerce theory because
       it knowingly allowed Agusta and AAC to repeatedly act as distributors of its tail rotor bearings
       throughout the United States (id. ¶ 76), and the tail rotor bearings reached Illinois (and
       allegedly caused Mr. Russell’s helicopter crash) through this distribution network. Id. ¶ 74.
¶ 49        The Russell court found that SNFA had sufficient minimum contacts with Illinois under
       the narrow stream of commerce theory because, in addition to knowingly using an American
       distributor to repeatedly distribute and market its tail rotor bearings throughout the United
       States, SNFA also engaged in specific activity in Illinois by engaging in a business relationship
       with Hamilton Sundstrand, a manufacturer of aerospace machinery located in Rockford,
       Illinois. Id. ¶¶ 15, 79. SNFA made about $1 million in sales to the Rockford branch of Hamilton
       Sundstrand. Id. ¶ 79. SNFA’s business relationship with the Rockford, Illinois, division of

                                                   - 10 -
       Hamilton Sundstrand constituted the additional “purposefully directed conduct” or the
       “something more” required under Justice O’Connor’s narrow stream of commerce theory. Id.
       ¶ 80.
¶ 50       The instant case is similar to Russell, in that under either version of the stream of commerce
       theory, Ventura has the requisite minimum contacts with Illinois sufficient for the circuit court
       to exercise specific personal jurisdiction over it with respect to count VII of Gold Medal’s
       amended third-party complaint for contribution. As discussed earlier in this opinion, under the
       broad stream of commerce theory, the circuit court can assert personal jurisdiction over
       Ventura as long as it is involved in “the regular and anticipated flow of products from
       manufacture to distribution to retail sale” and is “aware that the final product is being marketed
       in” Illinois. Asahi, 480 U.S. at 117 (Brennan, J., concurring in part and concurring in the
       judgment, joined by White, Marshall, and Blackmun, JJ.). In finding that Ventura regularly
       manufactured products for Gold Medal that were subsequently distributed and sold in Illinois,
       and that Ventura was aware that those products were being marketed in Illinois, we rely on the
       following evidence: (1) Ms. Barrett’s testimony that Gold Medal has been a customer of
       Ventura since at least the mid-nineties and that Ventura sells Gold Medal 40,000 pounds of
       popcorn products at a time, which Ventura manufactures in Alabama and Louisiana and
       delivers to Gold Medal in Cincinnati; (2) Ms. Carlton’s testimony that Ventura, which has 99%
       of the market in concession oils, manufactures popcorn products in Louisiana and sells them
       all to Gold Medal 5 to 10 times per year, and that one of those products, Pop-n-Lite, is
       distributed to all contiguous states including Illinois; (3) Ventura’s admissions that it was
       aware that Gold Medal resold and/or redistributed the products that it bought from Ventura;
       (4) Ms. Carlton’s and Ms. Ardoin’s testimony that they knew Gold Medal sells concessions to
       movie theaters and has a nationwide distribution network; (5) Ms. Barrett’s testimony that, as
       sales coordinator, she has reviewed Gold Medal’s website and products catalog; (6) Mr.
       Burns’s affidavits in which he asserted that suppliers to Gold Medal, like Ventura, are familiar
       with Gold Medal’s distribution channels and end users, and that Gold Medal’s website and
       products catalogs list its two branch locations in Illinois; and (7) the screenshots of Gold
       Medal’s website showing its Chicago and central Illinois branch locations.
¶ 51       This is not the case of a single sale of a product to a customer who unilaterally takes the
       injury-causing product to a different state unbeknownst to the manufacturer; rather, all the
       evidence shows that Ventura has manufactured and delivered 40,000 pounds of popcorn
       products to Gold Medal 5-10 times a year for at least 25 years, which amounts to a yearly total
       of between 200,000 and 400,000 pounds, knowing that Gold Medal redistributes the popcorn
       products nationwide. Plaintiff’s employer, Long Grove, was one of the Illinois businesses to
       which Gold Medal sold the popcorn products, and the butter flavoring chemicals in those
       products allegedly caused plaintiff’s lung injuries. On all these facts, Ventura has sufficient
       minimum contacts with Illinois under the broad stream of commerce theory such that the
       circuit court may assert specific personal jurisdiction over Ventura here with respect to count
       VII of Gold Medal’s amended third-party complaint for contribution.
¶ 52       We recognize that certain Ventura employees—specifically, Mr. Post, Ms. Barrett,
       Ms. Carlton, and Ms. Ardoin—all stated that they were unaware whether Gold Medal
       specifically sells its popcorn products in Illinois and that Ms. Barrett also testified to her
       unawareness of Gold Medal’s branch location in Illinois. However, to the extent that the
       statements of these Ventura employees conflict with Mr. Burns’s affidavits regarding


                                                   - 11 -
       Ventura’s knowledge of Gold Medal’s distribution channels and end users, we must construe
       all conflicts in the evidence in favor of Gold Medal. Russell, 2013 IL 113909, ¶ 84.
¶ 53        We further note that the statements by the Ventura employees are insufficient to defeat the
       circuit court’s specific personal jurisdiction over Ventura here under the broad stream of
       commerce theory according to Russell. In Russell, the Illinois Supreme Court found that a
       statement by one of SNFA’s employees that he was unaware of whether Agusta’s helicopters
       (containing SNFA’s tail rotor bearings) were sold in Illinois (id. ¶ 19) did not bar the circuit
       court from asserting jurisdiction over SNFA under the broad stream of commerce theory; the
       Russell court held that, regardless of the employee’s self-serving statement, the circuit court
       had jurisdiction because SNFA knowingly used a distribution network to repeatedly sell its tail
       rotor bearings nationwide and the tail rotor bearings involved in Mr. Russell’s accident reached
       Illinois via the nationwide distribution network. Id. ¶¶ 74-76, 85. For purposes of establishing
       minimum contacts under the broad stream of commerce theory, SNFA’s knowing and repeated
       use of the nationwide distribution network was sufficient to make it aware that its tail rotor
       bearings were likely to end up in Illinois such that the circuit court could assert specific
       personal jurisdiction over SNFA with regard to the suit brought against it arising out of Mr.
       Russell’s helicopter crash. Id.
¶ 54        Similarly, in the present case, Ventura had sufficient minimum contacts with Illinois under
       the broad stream of commerce theory (1) where, for at least 25 years, it annually sold 200,000
       to 400,000 pounds of its popcorn products to Gold Medal, knowing that Gold Medal
       redistributed those products nationwide, and (2) where the popcorn products allegedly causing
       plaintiff’s lung injuries reached Illinois as a result of the nationwide distribution network.
       Ventura’s repeated and knowing use of Gold Medal to redistribute its popcorn products
       nationwide was sufficient to make Ventura aware that those products were likely to end up in
       Illinois, such that the circuit court could assert specific personal jurisdiction over Ventura
       under the broad stream of commerce theory with respect to count VII of Gold Medal’s
       amended third-party complaint for contribution.
¶ 55        Furthermore, even under the narrow stream of commerce theory, we find that Ventura had
       sufficient minimum contacts with Illinois because, in addition to selling Gold Medal 200,000
       to 400,000 pounds of popcorn products per year for 25 years, knowing that Gold Medal resold
       those products nationwide, Ventura engaged in the requisite additional conduct by also labeling
       those products with the Gold Medal brand names for sale in Illinois. Ventura also sells 6000
       pounds of its products to customers in Illinois other than Gold Medal multiple times per year.
       Ventura has thus done more than simply place its popcorn products into the nationwide stream
       of commerce; it has also engaged in conduct purposefully directed at Illinois regarding those
       products, which is all that is required under the narrow stream of commerce theory to allow
       the circuit court to assert specific personal jurisdiction over Ventura with respect to count VII
       of Gold Medal’s amended third-party action for contribution.
¶ 56        We next consider whether Gold Medal has demonstrated that count VII of its amended
       third-party action against Ventura arose out of or was related to Ventura’s contacts with
       Illinois. The “arising out of” or “related to” standard is a lenient and flexible one. Id. ¶ 83. We
       find that the requirement has been met in this case. As discussed earlier in this opinion, Ventura
       had sufficient minimum contacts with Illinois for purposes of specific personal jurisdiction
       with respect to count VII where (1) it annually manufactured, labeled, and distributed 200,000
       to 400,000 pounds of popcorn products to Gold Medal as part of a 25-year business relationship

                                                   - 12 -
       in which Ventura knew that Gold Medal would redistribute those products nationwide, and
       (2) Ventura had additional business contacts in the state. Plaintiff was allegedly injured after
       Gold Medal resold some of those popcorn products to her employer in Illinois, and while
       working there, she breathed in certain butter flavoring chemicals contained in the popcorn
       products. Plaintiff brought suit in the circuit court, sounding in negligence and strict liability
       against Gold Medal. In count VII of its amended third-party complaint, Gold Medal then
       sought contribution against Ventura under the Joint Tortfeasor Contribution Act, alleging that
       Ventura’s negligent acts and omissions in the manufacturing, processing, and distribution of
       the popcorn products contributed to plaintiff’s injuries in Illinois. On all these facts, count VII
       of Gold Medal’s amended third-party complaint for contribution arose out of or was related to
       Ventura’s contacts with Illinois.
¶ 57        Next, we consider whether it would be reasonable to require Ventura to litigate count VII
       of Gold Medal’s amended third-party complaint for contribution in Illinois. Id. ¶ 87. The
       factors to consider when deciding reasonableness include (1) the burden imposed on Ventura
       by requiring it to litigate in Illinois, (2) Illinois’s interest in resolving the dispute, (3) Gold
       Medal’s interest in obtaining relief, and (4) the interests of the other affected forums in the
       efficient judicial resolution of the dispute and advancement of substantive social policies. Id.
¶ 58        The burden imposed on Ventura by requiring it to litigate in Illinois is low, as it has ties to
       Illinois as evidenced by its manufacturing plant in Thornton, Illinois, its regular conduct of
       business in Illinois, and its registered agent in Springfield. We may also take judicial notice of
       the public records showing that Ventura has been a party to litigation in the circuit court and
       retained local counsel on multiple occasions, further indicating that the burden by requiring it
       to litigate in Illinois is low. See People v. Jimerson, 404 Ill. App. 3d 621, 634 (2010) (“[A]
       reviewing court may take judicial notice of public records and other judicial proceedings.”).
¶ 59        Illinois has an interest in resolving the dispute, as it stems from Ventura’s selling of
       popcorn products to Gold Medal that were resold to plaintiff’s employer in Illinois. Plaintiff
       allegedly suffered lung injuries when she breathed in certain chemicals contained in those
       products. Illinois’s interest implicates the societal concerns of products liability and
       occupational safety.
¶ 60        Gold Medal clearly has an interest in obtaining contribution from Ventura for any damages
       it is required to pay plaintiff arising out of her lawsuit in Cook County related to her breathing
       in of the chemicals in the popcorn products.
¶ 61        Ventura points to no forum having a greater interest in the resolution of this dispute.
¶ 62        On all these facts, we find that it would be reasonable to require Ventura to litigate count
       VII of Gold Medal’s amended third-party complaint for contribution in Illinois.
¶ 63        Accordingly, we affirm the circuit court’s order denying Ventura’s motion to dismiss count
       VII of Gold Medal’s amended third-party complaint for contribution.
¶ 64        Next, we address the denial of the motion to dismiss count VIII of Gold Medal’s amended
       third-party complaint for contribution. Count VIII alleged that Gold Medal’s written purchase
       orders with Ventura contained language contractually requiring Ventura to defend, indemnify,
       and hold harmless Gold Medal from any loss, liability, damages, costs, and/or expenses arising
       out of products that Gold Medal purchased from Ventura. Gold Medal claimed that Ventura
       breached the contract by failing to defend, indemnify, and hold it harmless for any loss,
       liability, damages, costs, and expenses arising out of plaintiff’s lawsuit based on her exposure


                                                    - 13 -
       to the diacetyl and acetyl propionyl contained in the popcorn products that Ventura sold to
       Gold Medal.
¶ 65       Gold Medal submitted an affidavit from Brandon James, its general counsel, asserting that
       Gold Medal’s purchase orders incorporated its “Standard Gold Medal Terms and Conditions.”
       Those standard Gold Medal Terms and Conditions include a provision stating:
                   “APPLICABLE LAW
                   This agreement, including all contract documents, attachments and these terms and
               conditions, shall be governed by the laws of the State of Ohio and all legal actions shall
               be brought in a court of competent jurisdiction in the State of Ohio.”
¶ 66       Ventura argues that this forum selection clause requires that count VIII of Gold Medal’s
       amended third-party complaint for contribution be brought in Ohio. We agree. In Illinois, “a
       forum-selection clause in a contract is prima facie valid and should be enforced unless the
       opposing party shows that enforcement would be unreasonable under the circumstances.”
       Dancor Construction, Inc. v. FXR Construction, Inc., 2016 IL App (2d) 150839, ¶ 75. Gold
       Medal has not shown that enforcement of the forum selection clause would be unreasonable
       under the circumstances; accordingly, we reverse the denial of Ventura’s motion to dismiss
       count VIII of Gold Medal’s amended third-party complaint for contribution.
¶ 67       Gold Medal argues that Ventura forfeited review of its forum selection argument by failing
       to timely raise it in the circuit court. Gold Medal’s forfeiture argument is unavailing, as the
       record shows that Ventura raised this argument in the circuit court in its supplemental brief in
       support of its motion to dismiss count VIII.
¶ 68       For all the foregoing reasons, we affirm the denial of Ventura’s motion to dismiss count
       VII of Gold Medal’s amended third-party complaint for contribution. We reverse the denial of
       Ventura’s motion to dismiss count VIII of Gold Medal’s amended third-party complaint.

¶ 69      Affirmed in part and reversed in part.




                                                   - 14 -